The present application is being examined under the pre-AIA  first to invent provisions. 
Serial Number: 16/937741     Attorney's Docket #: 0941-3427PUS4
Filing Date: 11/19/2020;					
Applicant: Chen et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 6/24/2022 has been acknowledged.
Claim 8 has been cancelled.
Priority
This application is a Continuation application of U.S. Patent Application Serial # 16/396053, filed on 4/26/2019, now, U.S. Patent # 10,727,211, which is a continuation of U.S. patent application Ser. No. 15/893,109, filed on Feb. 9, 2018, which is a Continuation application of U.S. patent application Ser. No. 15/268,843 filed on Sep. 19, 2016.
Specification
The disclosure is objected to because of the following informalities: Applicant’s related application information should be updated.  In paragraph [0034], line 1, the phrase “140and” should be –140 and --.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 1, the phrase “a bottom surface and side wall surfaces of the first dummy die’’ should be  –the bottom surface and side wall surfaces of the first dummy die— since claim 1 previous mentions a buffer layer formed below the dummy die and in direct contact with a bottom surface of the dummy die.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 2 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In regards to claim 2, it is unclear and confusing to what is meant by “a package layer between the dummy die and the device die, wherein the bottom surface of the dummy die is in direct contact with the package layer” since claim 1 states that  “a buffer layer formed below the dummy die and in direct contact with a bottom surface of the dummy die.”  How are both the buffer layer and the package layer both directly in contact with the bottom surface of the dummy die? It appears that package layer is in direct contact with the buffer layer that is in direct contact with the bottom surface of the dummy die. 
	Any of claims 2 and 21 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 7, insofar as claim 2 can be understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baik et al. (U.S. Patent Application Publication # 2017/0117252 A1).
In regards to claim 1, Baik et al. (figures 4 and 5) show a package structure 100c, comprising: a package component 1b; a dummy die 112a disposed over the package component 1b; and a device die 114a adjacent to the dummy die 112a, wherein the device die 114a comprises a conductive pad (inherent connected to 142b), the conductive pad (inherently connected to 142b) is electrically connected (with 142b) to the package component 1b; and a buffer layer 132 formed below the dummy die 114a and in direct contact with a bottom surface of the dummy die 112a.
In regards to claim 2, Baik et al. further comprising: a package layer 150 between the dummy die 112a and the device die 114a, wherein the bottom surface (bottom of 112a) of the dummy die 112a is in direct contact with the package layer (150 in figure 5).
In regards to claim 3, Baik et al. show wherein the device die 112a comprises a memory die, and the memory die comprises a Static Random Access Memory (SRAM) die or a Dynamic Random Access Memory (DRAM) die (see paragraph [0094]).
In regards to claim 6, Baik et al. (see figure 5) further comprises: a second package structure 120 formed over the device die 114a and the dummy die 112a’.
In regards to claim 7, Baik et al. further comprising: an adhesion layer 134a formed on a top surface of the dummy die 112a, wherein the adhesion layer 134a is between the second package structure 120 and the dummy die 112a. 
Claims 1, 4, 6, 7, 9, 11-13 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih et al. (U.S. Patent # 9,437,583 B1).
In regards to claim 1, Shih et al. (figures 1-20) specifically figures 12-20 show a package structure, comprising: a package component 410; a dummy die 420c disposed over the package component 410; and a device die 420a adjacent to the dummy die 420c, wherein the device die 420a comprises a conductive pad (not shown in 420a but inherent connected to 416a), the conductive pad (not shown in 420a but inherently connected to 416a) is electrically connected (with 416a) to the package component 410; and a buffer layer 413 formed below the dummy die 420c and in direct contact with a bottom surface (bottom surface of 420c) of the dummy die 420c.
In regards to claim 4, Shih et al.  further comprises: a through via 652 formed adjacent to the device die 420a, wherein a height of the through via 652 is greater than a height of the dummy die 420c (see figure 16).
In regards to claim 6, Shih et al. (see figure 20) further comprising: a second package structure 20 formed over the device die 420a and the dummy die 420c.
In regards to claim 7, Shih et al. (see figure 20) further comprising: an adhesion layer 610 formed on a top surface (surface of 420c connected to 610) of the dummy die 420c, wherein the adhesion layer 610 is between the second package structure 20 and the dummy die 420c. 
In regards to claim 1, Shih et al. (figure 17) show a package structure, comprising: a package component 600; a dummy die 420c disposed over the package component 600; and a device die 420a adjacent to the dummy die 420c, wherein the device die 420a comprises a conductive pad (not shown in 420a but inherent connected to 416a), the conductive pad (not shown in 420a but inherently connected to 416a) is electrically connected (with 416a,414,650) to the package component 600; and a buffer layer 610 formed below the dummy die 420c and in direct contact with a bottom surface (bottom surface of 420c connected to 610) of the dummy die 420c.
In regards to claim 21, Shih et al. show (figure 17) wherein a top surface (top of 650) of the through via 652 is leveled with a top surface (top surface of 416a) of the device die 420a.
In regards to claim 9, Shih et al. (figure 18) show a package structure (flipped), comprising: a first package component 600; a second package component 410 formed over the first package component 600; a first memory die 420a between the first package component 600 and the second package component 410; and a first dummy die 420c adjacent to the first memory die 420a, wherein a bottom surface (side connected to 413) of the first dummy die 420c is higher than a bottom surface (side connected to 416a) of the first memory die 420a, and the first dummy die 420c is embedded in a package layer 500.

In regards to claim 11, Shih et al. (figure 18) further comprises: a through via 652 formed adjacent to the device die 420a, wherein a height of the through via 652 is greater than a height of the dummy die 420c.
In regards to claim 12, Shih et al. (figure 18) further comprises: a first redistribution structure 410 formed on the first memory die 420a and the first dummy die 420c, wherein the first redistribution structure 410 is electrically connected (through 414) to the first memory die 420a.
In regards to claim 13, Shih et al. show wherein the memory die 420a comprises a conductive pad (inherent within 420a connected to 416a), and a bottom surface of the first dummy die 420c is higher than a top surface of the conductive pad (inherent within 420a connected to 116a).   
Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (U.S. Patent Application Publication # 2013/0119552 A1).
In regards to claim 1, Lin et al. (figures 2A-8) specifically figure 5 show a package structure, comprising: a package component 38; a dummy die 30B disposed over the package component 38; and a device die 30A adjacent to the dummy die 30B, wherein the device die 30A comprises a conductive pad (inherent connected to 32; see paragraph [0008]), the conductive pad (inherently connected to 32) is electrically connected (with 32) to the package component 38; and a buffer layer (50; see paragraphs [0010]-[0012] and [0017]) formed below the dummy die 30B and in direct contact with a bottom surface (bottom surface of 38B) of the dummy die 30B.
In regards to claim 6, Lin et al. further comprising: a second package structure  48 formed over the device die 30A and the dummy die 30B.
In regards to claim 7, Lin et al. further comprising: an adhesion layer 40 (or 50 depending on confusion of conductive pads being connected directly to the package component) formed on a top surface of the dummy die 30B, wherein the adhesion layer 40 is between the second package structure 20 and the dummy die 420c. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. (U.S. Patent Application Publication # 2017/0117252 A1) in view of Tokuhashi Motohiro (JP # H08167780 A1) 
In regards to claim 5, Baik et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the device die has a first height, and the dummy die has a second height, and a height ratio of the second height to the first height is in a range from about 65% to about 085. 
Tokuhashi Motohiro (figures 1-5) show wherein the device die 2 has a first height, and the dummy die 5 has a second height, and a height ratio of the second height to the first height is in a range from about 65% to about 85. 
Therefore, it would be obvious to one of ordinary skill in the art to use Tokuhashi Motohiro’s heights of the dummy die and the device die to modify Baik et al.’s heights of the dummy die and device die for the purpose of providing a device that eliminate leak of emitted light from the area other than the corresponding dispose hole by providing a light shading means between the first surface and a substrate.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (U.S. Patent # 9,437,583 B1) in view of Kashiwazaki et al. (U.S. Patent Application Publication # 2002/0202372 A1).

In regards to claim 10, Shih et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein a bottom surface and sidewall surfaces of the first dummy die are in direct contact with the package layer.
Kashiwazaki et al. (figures 12 and 13) discloses wherein a bottom surface and sidewall surfaces of the first dummy die 30 are in direct contact with the package layer 8.
Therefore, it would be obvious to one of ordinary skill in the art to use Kashiwazaki et al.’s bottom and sidewall surfaces of the dummy die in direct contact with the package layer to modify Shih et al.’s dummy die and package layer for the purpose of providing a device that increase reliability in semiconductor memory modules. 

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soejima et al. (U.S. Patent Application Publication # 2008/0128916 A1) in view of Lin et al. (U.S. Patent Application Publication # 2010/0140779 A1).
In regards to claim 14, Soejima et al. (figures 16-18) specifically figure 18 show a package structure, comprising: a first package component 20; a first device die 10 formed on a top surface of the first package component 20; a first dummy die 40 formed on the top surface of the first package component 20, wherein the first device die 10 has a first thickness greater than a second thickness of the first dummy die 40.  Soejima et al. fail to show a second dummy die formed below a bottom surface of the first package component, wherein the first dummy die is not aligned with the second dummy die.  However, Soejima et al. does show a semiconductor chip on the bottom surface of the first package component, wherein the first dummy die is not aligned with the semiconductor chip.   
Lin et al. (figures 6) discloses a first die (left 452) and a second die (right 452), wherein a dummy die 433 formed below a bottom surface of the first package component 444, wherein the first die 452 is not aligned with the second dummy die 433 (see paragraph [0062]-[0064]) for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   
	Therefore, it would have been obvious to one of ordinary skill in the art to use Lin et al.’s second dummy die formed below a bottom surface of the first package component, wherein the first dummy die is not aligned with the second dummy die to modify Soejima et al.’s second semiconductor die for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   

In regards to claim 15, Soejima et al. show the features of the claimed invention as detailed above, but fail to explicitly further comprises: a second device die adjacent to the second dummy die, wherein the second device die is directly below the first dummy die.
Lin et al. (figure 6) further comprises: a second device die 432 adjacent to the second dummy die 435, wherein the second device die 432 is directly below the second semiconductor die (right 452).
Therefore, it would be obvious to one of ordinary skill in the art to use Lin et al.’s second device die adjacent to the dummy die on the bottom surface of the package component, wherein the second device die can be directly below the first dummy die in Soejima et al.’s device for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   

In regards to claim 16, Soejima et al. show the features of the claimed invention as detailed above, but fail to explicitly a second package component formed over the first device die and the first dummy die.
Lin et al. (figure 6) further comprises: a second package component 462 formed over the first device die (left 452) and the other first device die (right 452).
Therefore, it would be obvious to one of ordinary skill in the art to use Lin et al.’s second package component formed over the first and second device die on the top of the first package component, wherein the second device die can be  the first dummy die in Soejima et al.’s device for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   

In regards to claim 17, Soejima et al. show the features of the claimed invention as detailed above, but fail to explicitly show a third package component formed below the second dummy die.
Lin et al. (figure 6) show a third package component 412 formed below the second dummy die 433.
Therefore, it would be obvious to one of ordinary skill in the art to use Lin et al.’s third package component formed below the second dummy die, wherein the second device die can be  the first dummy die in Soejima et al.’s device for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   

In regards to claim 18, Soejima et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the second dummy die is directly below the first device die.
Lin et al. (figure 6) discloses wherein the second dummy die 433 is directly below the first device die (left 452).
Therefore, it would be obvious to one of ordinary skill in the art to use Lin et al.’s second dummy  die is directly below the first device die, wherein the second device die can be the first dummy die in Soejima et al.’s device for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   
In regards to claim 19, Soejima et al. in view of  Lin et al. show wherein the first device die 10 comprises a conductive pad (inherent within 10 connected to 70), and a top surface (bottom of lower surface of 40) of the first dummy die 40 is lower than a top surface of the conductive pad (inherent within 10 connected to 70).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Soejima et al. (U.S. Patent Application Publication # 2008/0128916 A1) in view of Lin et al. (U.S. Patent Application Publication # 2010/0140779 A1) and further in view of Baik et al. (U.S. Patent Application Publication # 2017/0117252 A1).
In regards to claim 20, the combination of Soejima et al. and Lin et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the first device die comprises a memory die, and the memory die comprises a Static Random Access Memory (SRAM) die or a Dynamic Random Access Memory (DRAM) die.
Baik et al. (figures 4 and 5) show wherein the device die 112a comprises a memory die, and the memory die comprises a Static Random Access Memory (SRAM) die or a Dynamic Random Access Memory (DRAM) die (see paragraph [0094]).
Therefore, it would be obvious to one of ordinary skill in the art to use Baik et al.’s memory die comprising a SRAM die or DRAM die, wherein the second device die can be the first dummy die in Soejima et al./Lin et al.’s device combination for the purpose of increasing the demands on semiconductor device performance and desire to miniaturize and lighten electronic devices.   

Response

Applicant's arguments filed 6/24/2022 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	




11/28/2022
/Alexander O Williams/
Primary Examiner, Art Unit 2826